Appellant was convicted in the District Court of Jefferson County of possessing intoxicating liquor for purposes of sale, and his punishment fixed at three years in the penitentiary.
The statement of facts reveals a case amply justifying the conclusion of guilt reached if the jury believed the testimony of the State witnesses. There are three bills of exception. One of them complains of the refusal of the learned trial judge to instruct the jury in regard to accomplice testimony. We have found nothing in the record leading us to believe that State witnesses Clara Patton and Mrs. Torrence were accomplices. They occupied the same attitude in this case as witnesses held not accomplices in Kilker v. State, 95 Tex.Crim. Rep.. The second bill of exceptions contains more than three pages setting forth the lengthy examination of a witness, interspersed here and there by statement of various and sundry objections. The bill is clearly multifarious, and cannot be considered by us.
The remaining bill of exceptions presents appellant's complaint of the overruling of his objections to the charge of the court. Said objections were based on the failure of the court to charge on accomplice testimony, and the refusal to give a peremptory instruction, *Page 217 
and because the court did not give a proper charge respecting the commission of other alleged offenses testified to during the trial, and also upon the proposition that the charge was on the weight of the evidence. The charge upon which appellant was convicted was the unlawful possession of liquor for purposes of sale. This court has held many times that upon the trial of one so charged, proof of the making of sales of liquor at or about the time laid in the indictment, is material as establishing one of the elements of the offense, and it was not necessary for the court to have limited the testimony introduced showing such sales of liquor by appellant.
There appears in the record a special charge, the refusal of which is not complained of by any bill of exceptions, nor is there any notation of an exception thereon. The only other special charge was one asking that the jury be told that Miss Patton and Mrs. Torrence were accomplices.
No error appearing in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.